                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:19-CV-227-RJC-DCK

 US FOODS, INC.,

                                    Plaintiff,

 vs.                                                          AGREED
                                                     CONFIDENTIALITY PROTECTIVE
 WHITE OAK MANOR -                                             ORDER
 CHARLOTTE, INC., and WHITE OAK
 MANAGEMENT, INC.,

                                 Defendants.


        The parties to this Agreed Confidentiality Protective Order (the “Order”) have agreed to

the terms of this Order; accordingly, pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure and LCvR 6.1 it is ORDERED:

        1.     Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

        2.     Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by

the producing party that falls within one or more of the following categories: (a) information

prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential; (d)



                                                 1
       Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 1 of 11
medical information concerning any individual; (e) personal identity information; (f) income tax

returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or

employment records of a person who is not a party to the case. Information or documents that are

available to the public may not be designated as Confidential Information.

        3.       Designation.

                 (a)      A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document.1 As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or at the time of the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that

the document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic

databases or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked.

                 (b)      The designation of a document as Confidential Information is a

certification by an attorney or a party that the document contains Confidential Information as



1
  For any document produced by any party prior to the entry of this Order, any “Confidentiality” designation shall
suffice to make it subject to this Order and hereafter treated as a document marked “CONFIDENTIAL – SUBJECT
TO PROTECTIVE ORDER.”

                                                       2
       Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 2 of 11
defined in this order.

       4.      Depositions.

       Unless all parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as Confidential Information until the

expiration of the following: No later than the fourteenth day after the transcript is delivered to

any party or the witness, and in no event later than 60 days after the testimony was given, Within

this time period, a party may serve a Notice of Designation to all parties of record as to specific

portions of the testimony that are designated Confidential Information, and thereafter only those

portions identified in the Notice of Designation shall be protected by the terms of this Order. The

failure to serve a timely Notice of Designation shall waive any designation of testimony taken in

that deposition as Confidential Information, unless otherwise ordered by the Court.

       5.      Protection of Confidential Material.

               (a)       General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof.

               (b)       Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

                         (1)    Counsel. Counsel for the parties and employees of counsel who
                                have responsibility for the action;

                         (2)    Parties. Individual parties and employees of a party but only to the
                                extent counsel determines in good faith that the employee’s
                                assistance is reasonably necessary to the conduct of the litigation in
                                which the information is disclosed;



                                                  3
      Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 3 of 11
                       (3)     The Court and its personnel;

                       (4)     Court Reporters and Recorders. Court reporters and recorders
                               engaged for depositions and related support personnel including,
                               for example, entities or people facilitating remote depositions or
                               other court proceedings;

                       (5)     Contractors. Those persons specifically engaged for the limited
                               purpose of making copies of documents or organizing or
                               processing documents, including outside vendors hired to process
                               electronically stored documents;

                       (6)     Consultants and Experts. Consultants, investigators, or experts
                               employed by the parties or counsel for the parties to assist in the
                               preparation and trial of this action but only after such persons have
                               completed the certification contained in Attachment A,
                               Acknowledgment of Understanding and Agreement to Be Bound;

                       (7)     Witnesses at depositions. During their depositions, witnesses in
                               this action to whom disclosure is reasonably necessary. Witnesses
                               shall not retain a copy of documents containing Confidential
                               Information, except witnesses may receive a copy of all exhibits
                               marked at their depositions in connection with review of the
                               transcripts. Pages of transcribed deposition testimony or exhibits
                               to depositions that are designated as Confidential Information
                               pursuant to the process set out in this Order must be separately
                               bound by the court reporter and may not be disclosed to anyone
                               except as permitted under this Order.

                       (8)     Author or recipient. The author or recipient of the document (not
                               including a person who received the document in the course of
                               litigation); and

                       (9)     Others by Consent. Other persons only by written consent of the
                               producing party or upon order of the Court and on such conditions
                               as may be agreed or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.




                                                  4
      Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 4 of 11
       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony

as required by this Order, even if inadvertent, waives any protection for deposition testimony. If a

party designates a document as Confidential Information after it was initially produced, the

receiving party, on notification of the designation, must make a reasonable effort to assure that the

document is treated in accordance with the provisions of this Order. No party shall be found to

have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court must

comply with LCvR 6.1.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information.

The designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.




                                                 5
      Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 5 of 11
               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

               (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential



                                                 6
      Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 6 of 11
Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

       12.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

               (b)     The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody

or control Confidential Information by the other party to this case.




                                                   7
      Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 7 of 11
          13.   Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal. See Local Rule 6.1.

          14.    Obligations on Conclusion of Litigation.

                (a)    Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                (b)    Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1)

the document has been offered into evidence or filed without restriction as to disclosure; (2) the

parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                (c)    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain

documents and summaries as (1) attorney work product within its files, including electronic files,

including an index that refers or relates to designated Confidential Information, and (2) copies of

all documents filed with the Court including those filed under seal. Any retained Confidential

Information shall continue to be protected under this Order. An attorney may use his or her work




                                                 8
      Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 8 of 11
product in subsequent litigation, provided that its use does not disclose or use Confidential

Information.

                (d)    Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

         16.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

         17.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

         SO ORDERED.



                                      Signed: September 3, 2020




                                                  9
      Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 9 of 11
                                       ATTACHMENT A

                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-227-RJC-DCK

 US FOODS, INC.,

                                   Plaintiff,

 vs.                                                       ACKNOWLEDGMENT
                                                                 AND
 WHITE OAK MANOR -                                       AGREEMENT TO BE BOUND
 CHARLOTTE, INC., and WHITE
 OAK MANAGEMENT, INC.,

                               Defendants.


        The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                                 in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits

to the jurisdiction of the United States District Court for the Western District of North

Carolina in matters relating to the Confidentiality Order and understands that the terms of the

Confidentiality Order obligate him/her to use materials designated as Confidential

Information in accordance with the Order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Information to any other person, firm or

concern.




                                                10
       Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 10 of 11
         The undersigned acknowledges that violation of the Confidentiality Order may result in

 penalties for contempt of court.




Name:



Job Title:



Employer:



Business Address:




Date:
                                               Signature




                                              11
     Case 3:19-cv-00227-RJC-DCK Document 29 Filed 09/03/20 Page 11 of 11
